Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-3, 8-10, 15-17 and 21-26 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-3, 8-10, 15-17 and 21-26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following claim languages are not clearly understood and indefinite:
As per claim 1, line 13, “recites prioritizes finishing groups”. However, it is uncertain and not clearly understood as to what constitutes “finishing process groups” (e.g. is it prioritizing process groups that are about to finish? or prioritize completion of the process groups). 
For purposes of examination, it is interpreted as prioritizing “process groups” based on process cost.
As per claims 8 and 15, they are rejected for having similar issues as 
As per claims 2-3, 9-10, 15-17 and 21-26, they are rejected as being dependent on rejected claims 1, 8 and 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 15, 22, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (U.S. Pub. No. 20050183086 A1) in view of Bernardini et al. (U.S. Pub. No. 20020023117 A1), further in view of Rabinovici et al. (U.S. Patent No. 8024275 B2), and further in view of Stone et al. (U.S. Patent No. 8,024,275 B2).
Abe, Bernardini and Stone were cited in a previews Office Action.

As per claim 1, Abe teaches the invention substantially as claimed including an apparatus comprising:
a processor (Fig. 1, Control Unit 11);
a computer-readable storage media storing code (Fig. 1, a storage unit 18)  executable by the processor to:
organize a plurality of processes into a plurality of process groups, wherein each process group comprises a given parent process and all child processes of the given parent process, and wherein each process group has a process level (par. 0008, … configuring a task group made by one main task [parent task] and one or more subordinate tasks [child tasks] instructed to be activated by the main task when a plurality of tasks is activated for executing a desirable function; Fig. 2 describes a plurality of tasks groups; par. 0025 and Fig. 3 describes configuration of task);
assign a process priority to each process group … (Fig. 2, each task group comprises a priority 18C; par. 0008, … assigning priority information to the task or the main task activated according to the function instructed to be executed; par. 0009, a task attribution storage … stores an attribution including priority information assigned to a task group made of a main task and a subordinate task activated by the main task);
iteratively assign computing resources to subgroups with lower process levels of a given process group with a highest process priority at the given process level (page 7, claim 3, wherein the task activated for executing the desired function registers a status … and assigns the resource to the task to which the highest priority information requiring the resource is assigned)..
Abe does not expressly teach: 
calculate a process cost for each process group by querying each child process for a process history, determining a run time for each process history, and calculating the process cost as a product of the run time and a child task count, wherein the child task count estimates a number of child processes that are executed to complete the process group and the process cost prioritizes finishing process groups.
However, Bernardin teaches: calculate a process cost for each process group by querying each child process for a process history, determining a run time for each process history, and calculating the process cost as a product of the run time and a child task count, wherein the child task count estimates a number of child processes that are executed to complete the process group and the process cost prioritizes finishing process groups (par. 0020 … The methods … may further involve (i) ensuring that each critical task in the job [group of tasks] is assigned to a higher-capacity processing element and/or (ii) storing the amount of time [task runtimes] used by the processing elements to execute the assigned tasks [task count] and computing a cost [process cost] for the job [group of tasks] based, at least in part, on the stored task execution times [runtimes of the tasks]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Abe by incorporating the technique of computing a cost for a job as set forth by Bernardin, because it would provide for determining a processing cost for task groups based at least on the amount time used to execute each task of a group having a predefined number of tasks. This would have allowed for efficiently allocating processing elements to execute the task groups at least based on the cost of the task groups.
Abe and Bernardin does not expressly teach: determine a process level for each process group, wherein a subprocess of a process group has lower process level in a hierarchy.
However, Rabinovici teaches: determine a process level for each process group, wherein a subprocess of a process group has lower process level in a hierarchy (Abstract … threads are grouped into a schedulable object called a task group. The task groups are placed within a specific multiple tier hierarchy, and database system resources allocated to the task groups according to their placement within the hierarchy; page 8, claim 1 … arranging said task groups into a hierarchy, said hierarchy comprising multiple tiers including a top level tier, a bottom level tier and at least one intermediate level tier between said top level tier and said bottom level tier, said tiers reflecting the priority of said task groups to said database system resources).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Abe and Bernardin by incorporating the method of determining process level for task groups as set forth by Rabinovici because it would provide for efficiently determining process tier levels of process groups within a specific hierarchy so as to assign resources to process groups at least in part according to the hierarchy.

Abe, Bernardin and Rabinovici does not expressly teach: assign a process priority to each process group based on … resources to finish the process group as a function of the process cost. 
However, Stone teaches: assign a process priority to each process group based on computing resources to finish the process group as a function of the process cost (col. 9, lines 34-40, process urgency calculator, executed via the processor, to calculate a priority for each of the plurality of sub-processes based on a cost of the respective sub-process and the respective priority definition, and to aggregate the priorities of each of the plurality of sub-processes to determine an aggregated priority of the business 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Abe, Bernardin and Rabinovici by incorporating the method of determining a priority of a business process [task group] based processing costs associated with sub-processes as set forth by Stone, because it would provide for quickly and efficiently scheduling task groups on processing/computing resources at least based on the priority determined for each task group, with predictable results. 

As per claim 8, it is a method having similar limitations as claim 1. Thus, claim 8 is rejected for the same rationale as applied to claim 1.

As per claim 15, it is a computer program product having similar limitations as claim 1. Thus claim 15 is rejected for the same rationale as applied to claim 1.

As per claim 22, Stone teaches wherein the process priority is calculated as a rank of the process cost (col. 9, lines 34-40, process urgency calculator, executed via the processor, to calculate a priority for each of the plurality of sub-processes based on a cost of the respective sub-process and the respective priority definition, and to 

As per claim 24, it is a method having similar limitations as claim 22. Thus, claim 24 is rejected for the same rationale as applied to claim 22.

As per claim 26, it is a computer program product having similar limitations as claim 22. Thus, claim 26 is rejected for the same rationale as applied to claim 22.

Claims 2-3, 9-10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Abe in view Bernardini, Rabinovici and Stone as applied to claims 1, 8 and 15,  and further in view of Walton et al. (U.S. Pub. No. 20110154349 A1).
Walton was cited in a previews Office Action.

As per claim 2, Abe, Bernardini, Rabinovici and Stone teaches the limitations of claim 1. Abe Bernardini, Rabinovici and Stone does not expressly teach wherein the processor further: detects a shortage of computing resources, and in response to detecting the shortage of computing resources, re-assigns computing resources from a lower process priority process group to a higher process priority process group.
However, Walton teaches detects a shortage of computing resources, and in response to detecting the shortage of computing resources, re-assigns computing resources from a lower process priority process group to a higher process priority  (par. 0019, determines if the loss of resources can be compensated by taking resources from a lower priority partition. If so, the PMT 142 removes resources from a lower priority partition and re-assigns the resources to the higher priority partition). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the teaching Abe, Bernardin, Rabinovici and Stone to incorporate the method of re-assigning resources to the higher priority partition as set forth by Walton because it would provide for efficiently re-assigning resources from a lower priority task group to a high priority in order to ensure that higher priority tasks are processed in a timely manner.

As per claim 3, Walton taches wherein reassigning computing resources comprises: terminating the lower process priority process group on the computing resources; and re-assigning the freed computing resources (par. 0019 PMT 142 removes resources from a lower priority partition and re-assigns the resources to the higher priority partition .... If necessary, the PMT 142 may shut-down a lower priority partition completely).

As per claim 9, it is a method having similar limitations as claim 2. Thus, claim 9 is rejected for the same rationale as applied to claim 2.

As per claim 10, it is a method having similar limitations as claim 3. Thus, claim 10 is rejected for the same rationale as applied to claim 3.

As per claim 16, it is a computer program product having similar limitations as claim 2. Thus claim 16 is rejected for the same rationale as applied to claim 2.

As per claim 17, it is a computer program product having similar limitations as claim 3. Thus claim 17 is rejected for the same rationale as applied to claim 3.

Claims 21, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Bernardini, Rabinovici and Stone as applied to claims 1, 8 and 15, and further in view of Saffre et al. (U.S. Pub. No. 20070081554 A1).
Saffre was cited in a previous Office Action.

As per claim 21, Abe, Bernardini, Rabinovici and Stone teaches the limitations of claim 1. Abe, Bernardini, Rabinovici and Stone does not expressly teach wherein the process priority is an inverse function of the process cost.
However, Saffre teaches wherein the process priority is an inverse function of the process cost (par. 0036 … In the present embodiment this priority is based on a simple inverse function of the amount of bandwidth that they have consumed over a given period. More specifically, discloses the concept of determining a priority as an inverse function of the bandwidth consumption). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the teaching of Abe, Bernardini, Rabinovici and Stone 

As per claim 23, it is a method having similar limitations as claim 21. Thus, claim 23 is rejected for the same rationale as applied to claim 21.

As per claim 25, it is a computer program product having similar limitations as claim 21. Thus, claim 25 is rejected for the same rationale as applied to claim 21.

Response to Arguments
Applicant's arguments with respect to claims 09/02/2021 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 10248321 B1 teaches simulating multiple lower importance levels by actively feeding processes to a low-memory manager.
U.S. Pub. No. 20210089534 A1 teaches system and method for dynamically reallocating resources among multiple task groups in a database system.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Willy W. Huaracha whose telephone number is (571)270-5510.  The examiner can normally be reached on M-F 8:30-5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/WH/
Examiner, Art Unit 2195

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195